


Exhibit 10.1


ALTISOURCE RESIDENTIAL CORPORATION
2013 DIRECTOR EQUITY PLAN


1. Purpose of the Plan


The purpose of the Plan is to promote the interests of the Company by attracting
and retaining qualified and experienced individuals for service as Directors of
the Company, and to motivate these individuals to exercise their best efforts on
the Company's behalf.


2. Definitions


2.1 “Award” means a grant of Restricted Stock or a Stock Award under the Plan.


2.2 “Award Agreement” means the agreement or agreements between the Company and
a Holder pursuant to which an Award is granted and which specifies the terms and
conditions of that Award, including the vesting requirements applicable to that
Award, if any.


2.3 “Board” means the Board of Directors of the Company.


2.4 “Change in Control” means any of the following described in clauses (a)
through (d) below: (a) the sale, lease, exchange or other transfer of all or
substantially all of the assets of the Company (in one transaction or in a
series of related transactions) to a corporation that is not controlled by the
Company, (b) the approval by the shareholders of the Company of any plan or
proposal for the liquidation or dissolution of the Company, (c) a successful
tender offer for the Common Stock of the Company, after which the bidding party
holds more than 50% of the issued and outstanding Common Stock of the Company,
or (d) a merger, consolidation, share exchange, or other transaction to which
the Company is a party pursuant to which the holders of all of the shares of the
Company outstanding prior to such transaction do not hold, directly or
indirectly, more than 50% of the outstanding shares of the surviving company
after the transaction.


2.5 “Common Stock” means the common stock of the Company, par value $0.01 per
share, or such other class or kind of shares or other securities resulting from
the application of Section 8.


2.6 “Company” means Altisource Residential Corporation, a Maryland corporation,
and any successor thereto.


2.7 “Director” means a member of the Board who is not also an employee of the
Company or its subsidiaries.


2.8 “Holder” means a Director who receives an Award.


2.9 “Plan” means the Altisource Residential Corporation 2013 Director Equity
Plan herein set forth, as amended from time to time.


2.10 “Restricted Stock” means Common Stock subject to a Restriction Period
awarded by the Board under Section 6 of the Plan.


2.11 “Restriction Period” means the period during which an Award of Restricted
Stock awarded under Section 6 of the Plan is subject to forfeiture and is
non-transferable. The Restriction Period shall not lapse with respect to any
Restricted Stock until any and all conditions, imposed under this Plan or under
the Award Agreement, have been satisfied. The restrictions may be based upon
years of service or performance goals or both.


2.12 “Stock Award” means Common Stock issued free of vesting and forfeiture
conditions awarded by the Board under Section 7 of the Plan.


3. Eligibility


All Directors are eligible to receive grants of Awards under the Plan.


4. Administration and Implementation of Plan






--------------------------------------------------------------------------------




The Plan shall be administered by the Board, which shall have full power to
interpret and administer the Plan and full authority to act in selecting the
Directors to whom Awards will be granted, in determining the amount and type of
Awards to be granted to each such Director, in determining the terms and
conditions of Awards granted under the Plan and in determining the terms of the
Award Agreements that will be entered into with Holders. Any interpretation by
the Board of the terms and provisions of the Plan and the administration
thereof, and all action taken by the Board, shall be final, binding and
conclusive for all purposes and upon all Holders and other interested persons.
The Board shall have the power to adopt regulations for carrying out the Plan
and to make changes in such regulations as it shall, from time to time, deem
advisable. The Board may amend any outstanding Awards without the consent of the
Holder to the extent it deems appropriate; provided however, that in the case of
amendments adverse to the Holder, the Board must obtain the Holder's consent to
any such amendment. Except to the extent prohibited by applicable law or the
applicable rules of a stock exchange, the Board may allocate all or any portion
of its responsibilities and powers to any of its committees or to one or more of
its members and may delegate all or any part of its responsibilities and powers
to any person or persons selected by it. Any such allocation or delegation may
be revoked by the Board at any time.


5. Shares of Stock Subject to the Plan


5.1 Subject to adjustment as provided in Section 8, the total number of shares
of Common Stock available for the grant of Awards under the Plan shall be equal
to 100,000 shares of Common Stock. Any shares issued hereunder may consist, in
whole, or in part, of authorized and unissued shares or treasury shares. If any
shares subject to any Award granted hereunder are forfeited or such Award
otherwise terminates without the issuance of such shares, the shares subject to
such Award, to the extent of any such forfeiture or termination, shall not again
be available for grant under the Plan.


6. Restricted Stock


An Award of Restricted Stock is a grant by the Company of a specified number of
shares of Common Stock to a Director, which shares may be subject to forfeiture
during a Restriction Period upon the happening of events or other conditions as
specified in the Award Agreement. Such an Award of Restricted Stock shall be
subject to the following terms and conditions:


6.1 Restricted Stock shall conform to the requirements of the Plan and may
contain such other provisions as the Board shall deem advisable. At the time of
grant of an Award of Restricted Stock, the Board will determine the price, if
any, to be paid by the Holder for each share of Common Stock subject to the
Award, and such price, if any, shall be set forth in the Award Agreement. The
number of shares subject to an Award of Restricted Stock shall be determined on
such basis as the Board deems advisable, subject to terms of the Plan.


6.2 Unless otherwise provided by the Board, upon determination of the number of
shares of Restricted Stock to be granted to the Holder, the Board shall direct
that a certificate or certificates representing that number of shares of Common
Stock be issued to the Holder with the Holder designated as the registered
owner. The certificate(s), if any, representing such shares shall bear
appropriate legends as to sale, transfer, assignment, pledge or other
encumbrances to which such shares are subject during the Restriction Period and
shall be deposited by the Holder together with a stock power endorsed in blank,
with the Company, to be held in escrow during the Restriction Period.


6.3 During the Restriction Period the Holder shall have the right to receive the
Holder's allocable share of any cash dividends declared and paid by the Company
on its Common Stock and to vote the shares of Restricted Stock.


6.4 The Board may condition the expiration of the Restriction Period upon the
Holder's continued service over a period of time with the Company or upon any
other criteria, as specified in the Award Agreement. If the specified conditions
are not attained, the Holder shall forfeit the portion of the Award with respect
to which those conditions are not attained, and the underlying Common Stock
shall be forfeited to the Company.


6.5 At the end of the Restriction Period, if all such conditions have been
satisfied, the restrictions imposed hereunder shall lapse with respect to the
applicable number of shares of Restricted Stock as determined by the Board, and
any legend described in Section 6.2 that is then no longer applicable, shall be
removed and such number of shares delivered to the Holder (or, where
appropriate, the Holder's legal representative). Subject to Section 4, the Board
may, in its sole discretion, accelerate the vesting and delivery of shares of
Restricted Stock.


7. Stock Awards


A Stock Award is a grant by the Company of a specified number of shares of
Common Stock to a Director, which shares are issued free of vesting and
forfeiture conditions. A Stock Award shall be subject to the following terms and
conditions:




--------------------------------------------------------------------------------






7.1 Stock Awards shall conform to the requirements of the Plan and may contain
such other provisions as the Board shall deem advisable. At the time of grant of
a Stock Award, the Board will determine the price, if any, to be paid by the
Holder for each share of Common Stock subject to the Award. The number of shares
subject to a Stock Award shall be determined on such basis as the Board deems
advisable, subject to terms of the Plan.


7.2 Unless otherwise provided by the Board, upon determination of the number of
shares of Common Stock to be granted to the Holder, the Board shall direct that
a certificate or certificates representing that number of shares of Common Stock
be issued to the Holder with the Holder designated as the registered owner. The
certificate(s), if any, representing such shares shall bear any appropriate
legends as the Board shall determine.


7.3 Subject to the foregoing provisions of this Section 7 and the applicable
Award Agreement, if any, upon the issuance of Common Stock under a Stock Award,
the Holder shall have all rights of a stockholder with respect to the shares of
Common Stock, including the right to vote the shares and receive all dividends
and other distributions paid or made with respect thereto. Stock Awards shall be
subject to such restrictions on transfer as determined appropriate by the Board
and as necessary to comply with applicable securities law.


8. Changes in Capitalization; Changes of Control; Settlement of Awards


8.1 Adjustment for Changes in Capitalization: To prevent the dilution or
enlargement of benefits or potential benefits intended to be made available
under the Plan, in the event of any corporate transaction or event such as a
stock dividend, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, spin-off, combination or other similar
corporate transaction or event affecting the Common Stock with respect to which
Awards have been or may be issued under the Plan (any such transaction or event,
a “Transaction”), then the Board shall, in such manner as the Board deems
equitable: make a proportionate adjustment in (a) the maximum number and type of
securities as to which awards may be granted under this Plan, and (b) the number
and type of securities subject to outstanding Awards.


8.2 Change in Control: In the event of a Change of Control of the Company, the
Board may, on a Holder by Holder basis, take any of the following actions,
either singly or in combination:


(a)fully vest and/or accelerate the Restriction Period of any Awards;


(b)cancel and/or redeem any outstanding Awards with respect to all Common Stock
for which the Award is subject to forfeiture in exchange for a cash payment of
an amount determined by the Board;


(c)require that the Award be assumed by any successor corporation or that awards
for shares of other interests in the Company or any other entity be substituted
for such Award; or


(d)take such other action as the Board shall determine to be reasonable under
the circumstances.


The application of the foregoing provisions, including, without limitation, the
issuance of any substitute Awards, shall be determined in good faith by the
Board in its sole discretion.


9. Effective Date, Termination and Amendment


The Plan shall remain in full force and effect until the tenth anniversary of
the date of its adoption by the Board, or if earlier, the date it is terminated
by the Board. The Board shall have the power to amend, suspend or terminate the
Plan at any time. Termination of the Plan pursuant to this Section 9 shall not
affect Awards outstanding under the Plan at the time of termination. Amendments
to this Plan shall be subject to shareholder approval to the extent such
approval is required by applicable law or applicable requirements of any
securities exchange or similar entity.


10. Transferability


10.1 Restricted Stock Awards under the Plan are not transferable except as
designated by the Holder by will, by the laws of descent and distribution or by
a beneficiary form filed with the Company.


10.2 Awards may be claimed on behalf of a deceased Holder or other person
entitled to benefits under the Plan by the beneficiary of such Holder or other
person if the Company has a valid designation of such beneficiary on file, or
otherwise by the personal legal representative of such Holder or other person.




--------------------------------------------------------------------------------






11. General Provisions


11.1 No Implied Rights: Nothing in the Plan or any Award granted pursuant to the
Plan shall be deemed to create any obligation on behalf of the Board to nominate
any Director for re-election to the Board by the Company's shareholders. Except
as otherwise provided in the Plan, no Award under the Plan shall confer upon the
Holder any rights as a shareholder of the Company prior to the date on which the
individual fulfills all conditions for the receipt of such rights.


11.2 Withholding: Holders shall be responsible to make appropriate provision for
all taxes required to be withheld, if any, in connection with any Award or the
transfer of shares of Common Stock pursuant to this Plan.


11.3 Award Agreement: An Award under the Plan shall be subject to such terms and
conditions, not inconsistent with the Plan, as the Board shall, in its sole
discretion, prescribe. The terms and conditions of any Award to any Holder shall
be reflected in such form of written documents to the extent and in the manner
determined by the Board. A copy of such document shall be provided to the
Holder, and the Board may, but need not require that the Holder sign a copy of
such document. Such document is referred to in the Plan as an “Award Agreement”
regardless of whether any Holder signature is required.


11.4 Securities Law Compliance. No shares of Common Stock will be issued or
transferred pursuant to an Award unless and until all then applicable
requirements imposed by Federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction, and by any
exchanges upon which the shares of Common Stock may be listed, have been fully
met. As a condition precedent to the issuance of shares pursuant to the grant of
an Award, the Company may require the Holder to take any reasonable action to
meet such requirements. The Board may impose such conditions on any shares of
Common Stock issuable under the Plan as it may deem advisable, including,
without limitation, restrictions under the Securities Act of 1933, as amended,
under the requirements of any exchange upon which such shares of the same class
are then listed, and under any blue sky or other securities laws applicable to
such shares. The Board may also require the Holder to represent and warrant at
the time of issuance or transfer that the shares of Common Stock are being
acquired only for investment purposes and without any current intention to sell
or distribute such shares.


11.5 Governing Law: To the extent that Federal laws do not otherwise control,
the Plan and all determinations made and actions taken pursuant hereto shall be
governed by the law of the State of Maryland and construed accordingly.




